By the Court,

Sutherlanb, J.
Under the revised statutes the supervisors are not concluded by the damages assessed by the jury, or liquidated by the commissioners of highways ; *531they have a right to review such assessment. The general road act, I R. S. 515, § 69, gives to the board of supervisors in express terms “ power to examine into the principles on which such assessment shall have been made, and into the fairness wd justice thereof, and to increase or reduce the damages as in their judgment shall be just and reasonable.” The act regulating highways and bridges in the counties of Suffolk, Kings and Queens, 3 R. S. app. 137, § 54, provides that the “ amount of damages as settled by the jury, or as liquidated by the commissioners, together with the charges of the commissioners, &c. employed in making the assessment, as audited and allowed by the board of supervisors, shall be levied and collected,” &c. The -power here given to audit, or examine and allow, must be construed to apply to the damages found by the jury, as well as to the incidental charges of the proceedings—this and the general road act being in pari materia. The intention of the legislature so clearly manifested in that act to vest this surpervisory power in the supervisors, may with propriety be used, if necessary, in giving a construction to doubtful expressions in relation to the same subject in this act. I have no doubt they intended to give a discretion to the supervisors of the counties on Long Island in relation to the damages as well as charges.
• The supervisors in this case, therefore, had a right to examine the assessment, and if they thought it extravagant, to reduce it, and direct only the balance to be levied and collected. But this they have not done. The return admits that some damages have been sustained by the persons through whose lands the road is laid out. The supervisors, therefore, should have decided the amount of those damages, and have caused them to be collected; this it is the intention of the court by this mandamus to compel them to do.
Beyond the auditing or liquidating the damages they have no discretion. They have no authority to inquire into the regularity or propriety of the proceedings of the commissioners upon an application to them to cause the damages to be collected. Those proceedings' may be reviewed upon certiorari, but they cannot be inquired into in this collateral manner.
■ Let a peremptory mandamus therefore issue, directing the supervisors to proceed, and audit the damages found by the *532jury, together with the charges of the commissioners, &c. and to cauge f]le amount of the damages and charges, as audited and settled by them, to be levied and collected in the town where the road is situated.
Motion granted.